DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 & 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear as to what is being claimed due to the claim language “…compute a combined far-field and mid-field signal based on summing and filtering one of the received unipolar signals…” since it is unclear as to what is referred to as “ones,” i.e. it is unclear as to what the applicant is referring back to as “ones,” that of the far-field and/or the mid-field signal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 & 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruppersberg (US 2018/0279896).
Ruppersberg discloses;

1. A medical analysis system (e.g., element 100), comprising: at least one catheter (e.g., element 110/111) configured to be inserted into a body-part having a tissue surface (e.g., via the patient’s heart 10), and comprising a plurality of sensing electrodes (e.g., elements 82A1-H8) configured to contact and receive electrical signals from the tissue surface; and processing circuitry configured to (e.g., via the disclosed computer 300): receive unipolar signals from individual ones of the plurality of the sensing electrodes (e.g., via the disclosed step 202-acquiring recorded signals from catheter); compute a combined far-field and mid-field signal based on summing and filtering ones of the received unipolar signals received from at least a pair of the plurality of sensing electrodes, the at least a pair of the sensing electrodes being disposed around a point of interest; compute a far-field signal as a weighted average of the received unipolar signals, weighted according to respective distances of the sensing electrodes from the point of interest; and compute and output a mid-field signal, representative of electrical activity below the tissue surface at the point of interest (e.g., via the disclosed means of signals 

2. The system according to claim 1, wherein the processing circuitry is configured to apply a high-pass filter to the sum of the received unipolar signals received from the at least a pair of the sensing electrodes 
(e.g., [0037], [0143] & [0151]).

3. The system according to claim 1, wherein the processing circuitry is configured to: select a plurality of electrode groups from the sensing electrodes; sum, for each one electrode group of the plurality of electrode groups, the unipolar signals received from the one electrode group, yielding a plurality of summed group signals; and compute the weighted average based on averaging the summed group signals weighted according to respective distances of the sensing electrodes from the point of interest (e.g., [0150]-[0155]).

4. The system according to claim 3, wherein the processing circuitry is configured to apply a high-pass filter to each of the summed group signals prior to computing the weighted average (e.g., [0037], [0143] & [0151]).


5. The system according to claim 1, wherein the processing circuitry is configured to render the mid-field signal to a display (e.g., element 324, [0102]).



7. The system according to claim 1, wherein the processing circuitry is configured to output a diagnostic decision based on at least one characteristic of the mid-field signal(e.g., [0016]-[0018]).

9. An electrophysiological analysis method, comprising: receiving unipolar signals from individual ones of a plurality of the sensing electrodes of at least one catheter configured to be inserted into a body-part having a tissue surface, the sensing electrodes being configured to contact and receive electrical signals from the tissue surface; computing a combined far-field and mid-field signal based on summing and filtering ones of the received unipolar signals received from at least a pair of the plurality of sensing electrodes, the at least a pair of sensing electrodes being disposed around a point of interest; computing a far-field signal as a weighted average of the received unipolar signals, weighted according to respective distances of the sensing electrodes from the point of interest; and computing and outputting a mid-field signal, representative of electrical activity below the tissue surface at the point of interest, based on subtracting the computed far-field signal from the computed combined far-field and mid-field signal {e.g., [0083], [0090], [0150]-[0155] & (Figs 1, 2 & 6A)}.

10. The method according to claim 9, further comprising applying a high- pass filter to the sum of the received unipolar signals received from the at least a pair of the sensing electrodes(e.g., [0037], [0143] & [0151]).



12. The method according to claim 11, further comprising applying a high-pass filter to each of the summed group signals prior to computing the weighted average (e.g., [0037], [0143] & [0151]).

13. The method according to claim 9, further comprising rendering the mid-field signal to a display (e.g., element 324, [0102]).

14. The method according to claim 9, further comprising rendering a map to a display based on electrical activity of the mid field signal at various locations on the tissue surface (e.g., [0036], [0156]-[0157]).

15. The method according to claim 9, further comprising outputting a diagnostic decision based on at least one characteristic of the mid-field signal (e.g., [0016]-[0018]).

17. A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: receive unipolar signals from individual ones of a plurality of the sensing electrodes of at least one catheter configured to be inserted into a body-part having a tissue surface, the sensing electrodes being configured to contact and receive electrical signals from the tissue surface; compute a combined far-field and mid-field signal based on summing and filtering ones of the received unipolar signals received 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792